Exhibit Contact: John L. McManus President and Chief Executive Officer (949) 481-9825 Aeolus Pharmaceuticals Announces Second Quarter Fiscal Year 2008 Financial Results Laguna Niguel, California, May 9, 2008 Aeolus Pharmaceuticals, Inc. (OTC Bulletin Board: AOLS) announced today financial results for the three months ended March 31, 2008.The Company reported a net loss of $697,000, or $0.02 per share, compared to a loss of $544,000, or $0.02 per share, for the three months ended March 31, 2007, anincrease of 28%. “Our research and development programs for AEOL 10150 continue to progress well, with promising data from studies testing the compound as a protective agent against mustard gas exposure for the skin and lungs.We also have completed protocols and are ready to initiate mouse and primate studies of AEOL 10150 as a protective agent against radiation exposure in the lung.” stated John L.
